EXAMINER'S AMENDMENT
This action is a response to the communication received on 1/31/2022. Examiner acknowledges the amendments made to claims 1, 14, 20, 21, and 23.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
1. (Currently amended) A wearable device for multimodal stimulation of a vagus nerve comprising:
- a pair of ear pieces, each being configured to be placed at least partially within a concha of an individual;
- each ear piece comprising at least one electric stimulator configured to provide electric current to an ear of the individual; and
- neck pieces configured to be placed on opposing sides of the neck of the individual, each neck piece comprising at least two different types of stimulators selected from: haptic, electric[al] and magnetic stimulators[,]; and
- a connection configured to provide stimulation instructions to the stimulators.

23. (Currently Amended) A wearable device for multimodal stimulation of a vagus nerve
comprising:
a pair of ear pieces, each being configured to be placed at least partially within a concha of an individual;
each ear piece comprising at least one electric stimulator configured to provide electric current to an ear of the individual, wherein the ear pieces further comprise magnetic stimulators, the magnetic stimulators comprising a coil which surrounds at least a portion of the electric[al] stimulators; and
a connection configured to provide stimulation instructions to the stimulators.


26. (Currently Amended) The wearable device of claim 23, further comprising neck pieces configured to be placed on opposing sides of the neck of the individual, each neck piece comprising at least one stimulator selected from: haptic, electric[al] and magnetic stimulators.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 8-10, 14-16, and 20-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the neck pieces comprise at least two different types of stimulators selected from haptic, electric, and magnetic stimulators.
Claims 2, 3, 5, 8-10, and 14-16 are dependent on allowed matter from claim 1 and are allowed. 

In regards to claim 20, the prior art of record does not teach or suggest a method, according to Applicant, that records a surrounding electromagnetic activity of the body during a round of biometric measurement, initiating a stimulation program to supply at least one of electrical, magnetic audio, or haptic stimulation to the vagus nerve, performing another round of biometric measurement, comparing the first and second rounds of biometric measurement, and adjusting the stimulation program based on the comparison of the first and second rounds of biometric measurement
Claims 21 and 22 would be dependent on allowed matter from claim 20 and are allowed.

In regards to claim 23, the prior art of record does not teach or suggest a device, as claimed by Applicant, where the magnetic stimulators comprise a coil which surrounds at least a portion of the at least one electrical stimulator of the ear pieces.
Claims 24-31 are dependent on allowed matter from claim 23 and are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791   
/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791